Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 5, 9-11, and 14-17 have been canceled, Claims 18-25 have been newly added and Claims 1-4,6-8,12-13 and 18-25 are currently pending and being examined.

Claim Rejections - 35 USC § 112-1st
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 12, and 25 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter, which was not described in the specification in such a way as to reasonably convey to 
The claims recite: “wherein the first pump and the second pump are configured to be controlled and operate separately and independently of one another when connected to and not connected to the end cap”. 
The Specification fails to disclose how the pumps could operate independently from each other with no additional structure.  For example, how would applicant’s valve plates stay on the barrels with no further structure? 
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    

Claim Rejections - 35 USC § 112-2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )
The limitation “wherein the first pump and the second pump are configured to work separately and independently of one another when connected to and not connected to the end cap” is indefinite.  The claim language is indefinite because it is unclear how the pumps could operate absent the end cap.   When the applicant “independently of one another” does that mean independent of further structure?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.







    PNG
    media_image1.png
    379
    404
    media_image1.png
    Greyscale
 


Claims 1, 2, 4, 6, 7, 13, 18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmaier (USPN 3,643,434).
In reference to independent claim 1, Widmaier discloses a pumping assembly, comprising: independent
a first pump (3, fig 1) and 
a second pump (4)
connected to an end cap (11); and 
a first port (35, 39, 37 see annotated figure above; col 3, lines 44-55) and a second port (36, 40, 38 see annotated figure 1 above; col 3, lines 44-55) 
that extend through the end cap (fig 1 shows 36, 38 and 35, 37 extending through the first and second side of the end cap 11) and are in communication with the first pump and the second pump (col 3, lines 37-43 specifically discloses “In the control valve plate 11, arcuate, part-circular recesses 35, 36 and 37, 38 are provided for the two hydraulic units 3 and 4. The recesses 35 and 37 are connected with each other and to a bore 39 which communicates with a connector on the housing, similar to the threaded bore 45, to which a conduit can be threaded for obtaining a connection between outlet bore 39 and a container for a pressure fluid”); 
wherein the first port and the second port share a common core (the core of 11 is the “common core” and is shared by both the first port and the second port).

    PNG
    media_image2.png
    694
    590
    media_image2.png
    Greyscale

In reference to independent claim 18, Widmaier discloses a pumping assembly, comprising: 
an end cap (11, fig 1) having a first side (top side of 11, fig 1), a second side (bottom side of 11, fig 1), a third side (right side of 11 fig 1), a fourth side (left side of 11, fig 1; see annotated fig 1 above specifying the sides), and a core (the “core” is the core portion of the end cap 11); 
a first pump (3) connected to the first side of the end cap (11); a second pump (4) connected to the second side (bottom of 11) of the end cap (see annotated fig 1 above, 4 is connected to the bottom of 11); 
a conduit (fig 1 shows the pumps 3 and 4 are linked by a conduit that starts on the right side of 39 runs thru 11, thru both pumps 3 and 4, thru 107 and out 45) in liquid communication with the first pump (3), the second pump (4), and the core (core of 11) such that a flow from the first pump (3) and the second pump (4) flows through the conduit and into the core (fig 7 shows the pumps 3 and 4 are operated in tandem to draw fluid from 103 thru 39 into the core of 11 and feed fluid to 107 thru 45); 
a first port (35, 39, 37 see annotated figure above; col 3, lines 44-55) extending through the end cap to the core (core of 11, the port extends through the end cap to the core, core of 11); 
a second port (36, 40, 38 see annotated figure above; col 3, lines 44-55) extending through the end cap to the core (core of 11, the port extends through the end cap to the core, core of 11); 
wherein the first pump (3) and the second pump (4) are configured to receive a flow from the first port (35, 39, 37 which is connected to the inlet see fig 7); wherein the first pump (3) and the second pump (4) are configured to pump the flow received from the first port (35, 39, 37) through the conduit and into the core (fig 7 shows the flow coming in thru line 101 from the reservoir going thru 35, 39, 37 then thru the core of 11 thru the pumps 3 and 4 and exiting back thru the core of 11 and exiting thru 45, col 4, lines 3-18 disclose using both the device as “a double pump”); 
wherein the core (core of 11) is configured to receive the flow from the first pump (3) and the second pump (4) and provide a combined flow that passes through the second port (col 4, lines 3-4 discloses operating as “a double pump”; col 4 lines 14-18 disclose “both hydraulic units 3 and 4 operate as pumps and pump the maximum amount of fluid. The check valve 41 is lifted by the pressure fluid supplied by hydraulic unit 4 to recess 38, the pressure fluid can flow through bore 43 into outlet bore 45” fluid moves from the pumps 3 and 4 out the second port 36, 40, 38 and out the outlet 45).  


In reference to dependent claim 2, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3) and the second pump (4) are assembled back-to-back (fig 1 shows the pumps assembled back to back, as defined by applicant).  
In reference to dependent claim 4, Widmaier discloses the pumping assembly of claim 1 wherein the first pump and the second pump are positioned on opposite sides of the end cap (3 and 4 are positioned on opposite sides of end cap 11).  
In reference to dependent claim 6, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3), the end cap (11), and the second pump (4) are within a shared housing (3, 4, and 11 are within the shared housing 1, fig 1).  
In reference to dependent claim 7, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3) and the second pump (4) are configured to operate in tandem to provide a combined flow that passes from the first pump and the second pump and through at least one of the first port and the second port (fig 7 shows the pumps 3 and 4 are operated in tandem to draw fluid from 103 thru 39 and feed it to 107 thru 45).  
In reference to dependent claim 13, Widmaier discloses the pumping assembly of claim 1, wherein the first pump (3) and the second pump (4) are positioned in an end-to-end arrangement such that the first pump and the second pump mirror one another (fig. 1 shows the pumps in an end-to-end relationship, like applicant’s, that mirror each other).
In reference to dependent claim 20, Widmaier discloses the pumping assembly of claim 18 wherein the first port (35, 39, 37) extends from the third side (right side of 11 in fig 1) of the end cap (11) to the core (core of 11) and the second port (36, 40, 38) extends from the fourth side (left side of 11 fig 1) of the end cap (11) to the core (core of 11).  
In reference to dependent claim 21, Widmaier discloses the pumping assembly of claim 18 wherein the first port (35, 39, 37) and the second port (36, 40, 38) are the only inlet and outlet ports in communication with both the first pump and the second pump (the first and second ports, see annotated fig above are the only inlet and outlet ports in communication with both the first pump and the second pump).  
In reference to dependent claim 23, Widmaier discloses the pumping assembly of claim 18 wherein the first pump (3) and the second pump (4) are positioned in an end-to-end arrangement such that the first pump and the second pump mirror one another (fig 1 shows the pumps assembled end to end, as defined by applicant, such that the first pump and the second pump mirror each other).  
In reference to dependent claim 24, Widmaier discloses the pumping assembly of claim 18 wherein the combined flow has a cc/rev that is substantially equal to the combined cc/rev of the first pump and the second pump (col 4, lines 3-18 disclose operation as a double pump where all fluid from both pumps 3 and 4 is routed thru the outlet 45, as a result the flow out of 45 has a cc/rev that is substantially equal to the combined cc/rev of the first pump and second pump).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Widmaier (USPN 3,643,434) in view of Ward (USPN 6,494,686).
In reference to dependent claim 8, Widmaier discloses a pumping assembly, comprising: 
a first pump (3) and 
a second pump (4) 
connected to an end cap (11) in a back-to-back arrangement (fig 1 shows the pump s 3 and 4 in a back to back arrangement); and  
a first port (35, 39, 37 see annotated figure above; col 3, lines 44-55) and 
a second port (36, 40, 38 see annotated figure above; col 3, lines 44-55) 
that extend through the end cap (fig 1 shows 36, 38 and 35, 37 extending through the first and second side of the end cap 11) and are in communication with the first pump and the second pump (col 3, lines 37-43 specifically discloses “In the control valve plate 11, arcuate, part-circular recesses 35, 36 and 37, 38 are provided for the two hydraulic units 3 and 4. The recesses 35 and 37 are connected with each other and to a bore 39 which communicates with a connector on the housing, similar to the threaded bore 45, to which a conduit can be threaded for obtaining a connection between outlet bore 39 and a container for a pressure fluid”); 
wherein the first pump and the second pump are configured to operate in tandem to provide a combined flow that passes from the first pump and the second pump (fig 7 shows the pumps 3 and 4 are operated in tandem to draw fluid from 103 thru 39 and feed it to 107 thru 45).  
Widmaier is silent to wherein the first pump and the second pump are configured to be controlled and operated separately and independently of one another when connected to and not connected to the end cap.
Ward, a similar multiple pump unit, teaches wherein the first pump (62, fig 3) and the second pump (64, fig 3) are configured to be controlled and operated separately and independently of one another when connected to and not connected to the end cap (Ward’s end cap is 82, fig 3; col. 3 lines 12-15 teaches a system of 2 pumps purchased “off-the-shelf” that can be used, with the invention of Ward, as a tandem pump, meaning that the two pumps are operable separately and independently of each other when not connected to the “end cap” of Ward 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pump unit of Widmaier with the independent operation capability of Ward “to allow standard off-the-shelf pumps, not tandem designed, be placed in tandem. Accordingly, one embodiment of the invention is directed toward an interface kit for connecting two pumps in axial alignment to form a tandem pump” col. 3, line 12-15; Ward.

In reference to dependent claim 12, Widmaier in view of Ward discloses the pumping assembly of claim 8, Widmaier further discloses a pumping assembly wherein 
the first pump (3), the end cap (11), and the second pump (4) are within a shared housing (3, 4, and 11 are within the housing 1).
In reference to dependent claim 25, Widmaier discloses the pump assembly of claim 18, however
Widmaier is silent to wherein the first pump and the second pump are configured to work separately and independently of one another when connected to and not connected to the end cap.
Ward, a similar multiple pump unit, teaches wherein the first pump (62, fig 3) and the second pump (64, fig 3) are configured to work separately and independently of one another when connected to and not connected to the end cap (Ward’s end cap is 82, fig 3; col. 3 lines 12-15 teaches a system of 2 pumps purchased “off-the-shelf” that can be used, with the invention of Ward, as a tandem pump, meaning that the two pumps are operable separately and independently of each other when not connected to the “end cap” of Ward 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pump unit of Widmaier with the independent operation capability of Ward “to allow standard off-the-shelf pumps, not tandem designed, be placed in tandem. Accordingly, one embodiment of the invention is directed toward an interface kit for connecting two pumps in axial alignment to form a tandem pump” col. 3, line 12-15; Ward.


Claim 3 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Widmaier (USPN 3,643,434) in view of Hansell (USPN 5,540,563).
In reference to dependent claim 3, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3) is a variable displacement pump (the servomotor 10 that moves the swashplate 9 for pump 3) and in combination (fig 7 shows the pump being used to draw in fluid in one source and feed it to one source, meaning the pumps are being used in combination), however
Widmaier does not disclose the first pump and the second pump are variable displacement pumps that are configured to operate separately and in combination.  
Hansell, a similar dual pump system, teaches the first pump (left pump in fig 5) and the second pump (right pump in fig 5) are variable displacement pumps (col 4, line 56-58 specifies that “The position of each swashplate 40 or 41, and thus the fluid displacement of the pump, is independently controllable” finally ) that are configured to operate separately and in combination (the cite specifies that control can be independent, however if control is synced movements can be made together).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pump unit of Widmaier with the rotating kit, valve plate and servo of Hansell so “the fluid displacement of the pump, is independently controllable in a conventional manner, such as with a displacement control 62 that is preferably electrically or manually operated” col 4, lines 57-60; Hansell. 

In reference to dependent claim 22, Widmaier discloses the pumping assembly of claim 18 wherein the first pump (3, fig 1) and the second pump (4, fig 1) each have a control system (pump 3 has a control rod 33 (acts as a simple on/off control by connecting the two shafts with coupler 19), pump 4 has a servo 10 (varies the angle of the swashplate)), a bearing (pump 3 has bearing 25, pump 4 has bearing 26), a shaft (pump 3 has a shaft 12, pump 4 has a shaft 18), a swashplate (pump 3 has swashplate 9, pump 4 has swashplate 17), however
Widmaier does not disclose the first pump and the second pump each having a rotating kit, a valve plate, a servo, and at least on valve.
Hansell, a similar dual pump system, teaches the first pump and the second pump each having a rotating kit (all the connecting hardware to rotate the swashplates (40 and 41) generally in the area of the servo bores 58 and 60), a valve plate (46 and 48 respectively), a servo (servo pistons 58 and 60 respectively), and at least one valve (valves in each of the valve plates 46 and 48 respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pump unit of Widmaier with the rotating kit, valve plate and servo of Hansell so “the fluid displacement of the pump, is independently controllable in a conventional manner, such as with a displacement control 62 that is preferably electrically or manually operated” col 4, lines 57-60; Hansell.  Furthermore, by ensuring that each pump has its own valve the pumps have redundancy, if one valve plate fails both pumps are not rendered useless.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Widmaier (USPN 3,643,434) in view of Weisenbach (USPN 2,910,008).
In reference to dependent claim 19, Widmaier discloses the pumping assembly of claim 18, however
Widmaier does not teach the first port and the second port extend from the third side of the end cap to the core.  
Weisenbach, a similar dual pump unit, teaches the first port (40, 24, 78, fig 4 and 5) and the second port (48, 22, 76, fig 4 and 5) extend from the third side (the top of fig 4) of the end cap (26) to the core (the core of 26 contains both the ports which extend from the pumps to the same top side of fig 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pump unit of Widmaier with the port routing of Weisenbach to “provide a high capacity, variable delivery pumping device that is of extremely small size, light weight and having a high sensitivity” col 1, lines 35-38; Weisenbach.  To be clear by routing the porting around to one side the connections can be made in simpler more direct way which saves on space because space does not have to be set aside for hoses to wrap around the unit.  Furthermore, by making the connecting point of the inlet and the outlet on one side connecting the unit is quicker and easier, saving time and money.


Response to Arguments
In reference to applicant’s argument that “the Specification is ripe with disclosure” examiner respectfully disagrees.  The specification discloses broad strokes and an idea of how to split a tandem pump apart and use each pump but with no structural specifics.  How would applicant’s valve plates stay on the barrels with no further structure?
In reference to applicant’s argument that “the Office has indicated that a core is present in Widmaier and makes reference to element 11. However, Applicant notes that this is improper as element 11 has been relied upon by the Office to disclose the end cap” examiner has specified that the “core” is the “core” of 11, see the rejection above.  
In reference to applicant’s argument that “the pump interface 82 only allows for oil to be drained through the drain orifice 98 of the first pump 62. Col., 4, Ins. 59-61. As such the second pump cannot, at a minimum, be operated and controlled without the first pump” this is untrue drains are often left open to the open or be plugged with a simple screw plug.  Furthermore, applicant has no proof that the pumps cannot work independently and is merely making a statement of opinion. Ward’s entire purpose is to take independent off the shelf pumps and put them together to form a tandem pump col 3. lines 12-15.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746